Citation Nr: 0605690	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected left 
ankle disability and residuals of nerve damage to the left 
lower leg.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected left 
ankle disability and residuals of nerve damage to the left 
lower leg.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified at a hearing before the RO in March 
2003.  The veteran also testified at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2003.  Transcripts of both hearings are of record.

The veteran's appeal was previously before the Board in May 
2004, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate consideration.

The issue of entitlement to service connection for disability 
of the left hip is addressed in the remand that follows the 
order section of this decision.


FINDING OF FACT

Disability of the left knee was not present in service or 
until years thereafter, and any currently present disorder of 
the veteran's left knee is not etiologically related to 
service or service-connected disability.  




CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active duty, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO provided the appellant with 
the notice required under the VCAA by letter mailed in March 
2002, prior to its initial adjudication of the claim.  
Although the RO did not specifically request the appellant to 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The record also reflects that the veteran's service medical 
records and all pertinent post-service treatment records have 
been obtained.  Neither the veteran nor his representative 
has identified any available, outstanding evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
left knee disability because it originated in active duty or 
was caused by his service-connected left ankle disability.  
Service connection is currently in effect for left ankle 
disability and for nerve damage of the left lower leg.

Service medical records are negative for evidence of left 
knee disability.  The veteran's private chiropractor reported 
in a March 2003 statement that the veteran's complaints 
included left leg discomfort; however, the chiropractor did 
not identify any disorder of the veteran's left knee.  VA 
treatment records document left knee complaints.  In 
particular, the Board notes that an August 2002 record notes 
that a chronically asymmetrical gait may have contributed to 
the veteran's left knee pain; however, neither this record 
nor any of the other treatment records show that the veteran 
was found to have a left knee disorder.  X-ray studies have 
consistently been negative for left knee pathology.  In 
addition, pursuant to the Board's remand, the veteran was 
afforded a VA examination in October 2004.  No evidence of 
left knee pathology was found on this examination.  

The medical evidence of a current left knee disability is 
limited to the report of an August 2002 VA examination, which 
shows that the veteran was found to have chondromalacia of 
the left knee.  Based upon a review of the claims folder and 
the results of the examination, the examiner opined that it 
was less likely than not that the chondromalacia was 
etiologically related to the service-connected disability of 
the left ankle.  

In essence, there is no medical support for the proposition 
that the veteran developed a left knee disorder in service or 
that a current disorder of the veteran's left knee is 
etiologically related to service or service-connected 
disability.  The evidence of the presence of a chronic left 
knee disorder in service or of a nexus between the diagnosed 
chondromalacia and the veteran's military service or service-
connected disability is limited to the veteran's own 
statements.  This is not competent evidence of the presence 
of a chronic left knee disorder in service or of the claimed 
nexus since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim and service connection for 
disability of the left knee is not warranted.  




ORDER

Service connection for a left knee disability, to include as 
secondary to service-connected left ankle disability and 
residuals of nerve damage to the left lower leg,
is denied.


REMAND

Service medical records show that the veteran sustained a 
contusion to his left iliac crest in October 1976.  The 
veteran contends that service connection is warranted for 
left hip disability because it is secondary to his service-
connected disability of the left ankle.

While this case was in remand status, VA outpatient records 
were added to the record.  They show that the veteran was 
found to have left greater trochanteric bursitis.  The record 
reflects that the veteran has not been afforded a VA 
examination to determine the etiology of this disorder.  In 
the Board's opinion, such an examination is required to 
comply with VA's duty to assist the veteran in the 
development of the facts pertinent to his claim.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC. 
for the following actions:

1.  The RO or the AMC should request 
the veteran to submit a copy of any 
pertinent evidence in his possession 
that is not already of record.  He 
should also be requested to provide 
identifying information and any 
necessary authorization for any 
health care providers who may 
possess records, not already of 
record, pertinent to his claim.  
When the requested information and 
any necessary authorization have 
been received, the RO or the AMC 
should attempt to obtain a copy of 
any pertinent records that are not 
already of record.  

2.  If the RO or the AMC is unable 
to obtain any records identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of 
the outstanding records.

3.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of any currently present disorder of 
the veteran's left hip, to include 
any left greater trochanteric 
bursitis present.  The claims folder 
must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be 
performed.  

Based upon the claims folder review 
and the examination results, the 
examiner should provide an opinion 
with respect to each currently 
present disorder of the veteran's 
left hip as to whether there is a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service or was caused or chronically 
worsened by service-connected 
disability of the left lower 
extremity.  The rationale for all 
opinions expressed must also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim 
based on a de novo review of the 
record.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, a 
supplemental statement of the case 
should be issued, and the veteran 
and his representative should be 
afforded the requisite opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


